                                          Case 5:20-cv-00490-VKD Document 20 Filed 12/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     ERIC ROJAS,                                          Case No. 20-cv-00490-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER CONTINUING DEADLINES
                                                  v.                                          RE SETTLEMENT AND DISMISSAL
                                  10

                                  11     SEAN T. DIEP, et al.,                                Re: Dkt. No. 19
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Based on the parties’ December 1, 2020 status report (Dkt. No. 19), the Court continues

                                  15   the deadlines regarding settlement and dismissal as follows:

                                  16           On or before December 14, 2020, the parties shall file a stipulated dismissal pursuant to

                                  17   Fed. R. Civ. P. 41(a)(1)(ii). If a dismissal is not filed by the specified date, then the parties shall

                                  18   appear on December 22, 2020 at 10:00 a.m. and show cause, if any, why the case should not be

                                  19   dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a further status

                                  20   report no later than December 15, 2020 stating why they have not completed their settlement. If a

                                  21   dismissal is filed as ordered, the December 22, 2020 hearing will be automatically vacated and the

                                  22   parties need not file a statement in response to this Order.

                                  23           IT IS SO ORDERED.

                                  24   Dated: December 2, 2020

                                  25

                                  26
                                                                                                       VIRGINIA K. DEMARCHI
                                  27                                                                   United States Magistrate Judge
                                  28
